Judgment unanimously reversed on the law and the facts and a new trial ordered, with $50 costs to appellants. Plaintiff was injured while driving his truck north on Brook Avenue near 135th Street. There is an underpass at this point and defendants were doing construction work in connection with the underpass. Defendants had erected two towers immediately south of the underpass entrance. Resting on these two towers and 13 feet above the roadway were two parallel I-beams. The northerly of these rails fell and struck plaintiff’s truck, injuring him in the act. Plaintiff relies on res ipsa loquitur. The record shows that the beams were adequately affixed to the towers by spikes driven through holes in the beams. There was no indication of wear either in the towers or the beams. In fact, the evidence is clear that the northerly of the two beams (the one that fell) was caused to fall by being pushed off the tower by movement of the southerly beam, which bad been shoved forward. The physical facts strongly indicate that the movement of the southerly beam was occasioned by some sudden contact, most likely the plaintiff’s own truck. The verdict is against the weight of the credible evidence. Concur—Botein, P. J., Rabin, Eager, Steuer and Bastow, JJ.